                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


TIM JAMES BECK,
                      Plaintiff,

       v.                                                  Case No. 19-C-1228

ANDREW M. SAUL,
Commissioner of the Social Security Administration
                 Defendant.


                                    DECISION AND ORDER

       Plaintiff Tim James Beck applied for social security disability benefits, claiming he could

no longer work due to back and shoulder impairments. The Administrative Law Judge (“ALJ”)

assigned to the case agreed that these impairments were severe but found that they did not

qualify as conclusively disabling under agency regulations and that plaintiff retained the ability

to perform a range of sedentary work.

       Plaintiff now seeks judicial review of the ALJ’s decision. Plaintiff’s arguments are for the

most part undeveloped and fail to address the ALJ’s actual findings. Finding no reversible

error, I affirm the decision and dismiss this action.

                                    I. LEGAL STANDARDS

A.     Disability Evaluation

       Agency regulations prescribe a five-step, sequential test for determining disability. 20

C.F.R. § 404.1520(a)(4). At step one, the ALJ determines whether the claimant is engaging

in “substantial gainful activity” (“SGA”), i.e., “work activity that involves significant physical or

mental activities,” 20 C.F.R. § 404.1572(a), done “for pay or profit.” Id. § 404.1572(b); but see




      Case 1:19-cv-01228-LA Filed 09/11/20 Page 1 of 28 Document 23
20 C.F.R. § 404.1574(a)(3) (“If you are working in a sheltered workshop, you may or may not

be earning the amounts you are being paid.”).

       If the claimant is not engaging in SGA, the ALJ determines at step two whether he

suffers from any “severe” impairments. An impairment is severe if it significantly limits the

claimant’s physical or mental ability to do basic work activities. Id. § 404.1520(c).

       If the claimant has a severe impairment or impairments, step three requires the ALJ to

determine whether any of those impairments, alone or in combination, qualify as conclusively

disabling under the agency’s “Listings.” Id. § 404.1520(d). To meet or equal a Listing, “the

claimant must satisfy all of the criteria of the listed impairment.” Maggard v. Apfel, 167 F.3d

376, 380 (7th Cir. 1999).

       If the impairments are severe but do not meet or equal a Listing, the ALJ decides at step

four whether the claimant can, given his “residual functional capacity” (“RFC”), perform his past

relevant work. 20 C.F.R. § 404.1520(e) & (f). RFC is an assessment of the claimant’s ability

to do sustained work-related physical and mental activities in a work setting on a regular and

continuing basis, i.e., eight hours a day, for five days a week, or an equivalent work schedule.

SSR 96-8p, 1996 SSR LEXIS 5, at *1.

       If the claimant cannot perform past work, at step five the ALJ considers whether the

claimant can, given his age, education, work experience, and RFC, perform other jobs existing

in significant numbers in the national economy. 20 C.F.R. § 404.1520(g). “The claimant bears

the burden of proof at steps one through four, after which at step five the burden shifts to the

Commissioner.” Briscoe v. Barnhart, 425 F.3d 345, 352 (7th Cir. 2005). “The Commissioner

typically uses a vocational expert (‘VE’) to assess whether there are a significant number of

jobs in the national economy that the claimant can do.” Liskowitz v. Astrue, 559 F.3d 736, 743

                                               2



      Case 1:19-cv-01228-LA Filed 09/11/20 Page 2 of 28 Document 23
(7th Cir. 2009).

B.       Judicial Review

         The court will uphold an ALJ’s decision if it uses the correct legal standards, is supported

by substantial evidence, and builds an accurate and logical bridge from the evidence to the

conclusion. Jeske v. Saul, 955 F.3d 583, 587 (7th Cir. 2020). “Substantial evidence is not a

demanding requirement.” Martin v. Saul, 950 F.3d 369, 373 (7th Cir. 2020). “It means—and

means only—such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (internal quote marks

omitted). The court will not, under this deferential standard, replace the ALJ’s judgment with

its own by reconsidering facts, re-weighing or resolving conflicts in the evidence, or deciding

questions of credibility. Jeske, 955 F.3d at 587. Where substantial evidence supports the

ALJ’s determination, the court must affirm the decision even if reasonable minds could differ

concerning whether the claimant is disabled. Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir.

2019).

         While the ALJ must in rendering his decision build a bridge from the evidence to his

conclusion, he need not provide a complete written evaluation of every piece of testimony and

evidence, Shideler v. Astrue, 688 F.3d 306, 310 (7th Cir. 2012), and need only minimally

articulate his justification for rejecting evidence of a disability, Rice v. Barnhart, 384 F.3d 363,

371 (7th Cir. 2004). The court examines the ALJ’s opinion as a whole to determine whether he

considered all of the relevant evidence, made the required determinations, and gave supporting

reasons for his conclusions. Curvin v. Colvin, 778 F.3d 645, 650 (7th Cir. 2015); see also

Shramek v. Apfel, 226 F.3d 809, 811 (7th Cir. 2000) (“In analyzing an ALJ’s opinion for such

fatal gaps or contradictions, we give the opinion a commonsensical reading rather than

                                                  3



       Case 1:19-cv-01228-LA Filed 09/11/20 Page 3 of 28 Document 23
nitpicking at it.”) (internal quote marks omitted).

                                II. FACTS AND BACKGROUND

A.     Summary of Medical Evidence

       Plaintiff injured his back on March 19, 2015, trying to open and lift a manhole cover. (Tr.

at 250.) After conservative management failed to alleviate his back and radiating leg pain,

doctors ordered an MRI (Tr. at 252), which revealed a disc herniation at the L5-S1 level (Tr.

at 255), and on December 3, 2015, plaintiff underwent a lumbar laminectomy and discectomy

(Tr. at 263, 269). During follow-up visits, plaintiff reported complete relief of leg pain but

continued low back pain. (Tr. at 275, 277.) On exam, he displayed reduced lumbar range of

motion but full motor strength, normal reflexes, and negative straight leg raise test. (Tr. at 276.)

       Plaintiff also complained of left shoulder pain related to the March 19, 2015, incident (Tr.

at 297, 325, 360), receiving treatment including injections for those symptoms (Tr. at 279, 298,

330, 442), eventually undergoing rotator cuff repair surgery on March 10, 2016 (Tr. at 275, 402-

04.) He also received physical therapy, noting improved range of motion. (Tr. at 378-95.)

       On June 30, 2017, plaintiff went to the emergency room complaining of back pain. The

doctor concluded that this pain was not due to worsening of plaintiff’s lumbar disc disease but

rather a strain to the back in that area. The doctor prescribed Norco, Skelaxin, and Naproxen,

further recommending plaintiff apply heat to the low back. (Tr. at 844.) The doctor also offered

plaintiff the next seven days off from work. (Tr. at 845.)

       A July 7, 2017, MRI revealed a recurrent disc extrusion at L5-S1 and degenerative

changes at L4-5. (Tr. at 868-69.) Plaintiff saw Andrew Greene, D.O., at the Neuroscience

Group, regarding the disc herniation, and it appears he was at that time continued on



                                                 4



      Case 1:19-cv-01228-LA Filed 09/11/20 Page 4 of 28 Document 23
medications. (Tr. at 871-72.)

       On July 8, 2017, plaintiff returned to the ER regarding lumbar radiculopathy, and the

doctor prescribed Percocet and a course of steroids, referring him to Tomasz Michalski, M.D.,

for follow up care. (Tr. at 857-58.) On July 14, plaintiff saw Dr. Michalski, who prescribed

medications including cyclobenzaprine, prednisone, pregabalin (Lyrica), and Tramadol; referred

plaintiff for physical therapy; and ordered a lumbar epidural. The doctor indicated: “Watch

lifting, stretching, twisting to protect the back.” (Tr. at 860.) On July 25, Dr. Michalski increased

Lyrica to twice daily and recommended plaintiff try “standing more often while at work to help

with back pain” and complete physical therapy. (Tr. at 864.) Plaintiff was scheduled for ten

therapy sessions in August 2017. (Tr. at 873.) On August 21, Dr. Michalski prescribed a five

day course of prednisone and excused plaintiff from work for three days (Tr. at 865): 8/21,

8/22, and 8/23 (Tr. at 866).

       On August 25, 2017, plaintiff went to the urgent care clinic, complaining of a neck strain.

The doctor recommended ibuprofen, ice, and heat, and again indicated he should follow up

with Dr. Michalski. (Tr. at 851.)

       On August 30, 2017, Dr. Michalski continued plaintiff on Tramadol, ibuprofen, and

Lyrica, and recommended a lumbar epidural and MRI of the neck. (Tr. at 848.) Dr. Michalski

also filled out a form, checking a box indicating: “Timothy is totally incapacitated at this time.

Patient will be re-evaluated on [9/12/17].” (Tr. at 849.) Dr. Michalski left blank the portions of

the form listing exertional categories and specific limitations in sitting, standing, and postural

movements. (Tr. at 849.) Dr. Michalski also filled out an excuse indicating that plaintiff should

be excused from work from 8/30/17-9/12/17. (Tr. at 850.)

       In November 2017, plaintiff underwent repeat back surgery. (See Tr. at 891-94, 39,

                                                 5



      Case 1:19-cv-01228-LA Filed 09/11/20 Page 5 of 28 Document 23
249.) The record does not contain subsequent treatment records.

B.     Procedural History

       1.     Application for Benefits

       Plaintiff applied for benefits in January 2016, alleging that he became disabled as of

April 19, 2015, at age 36, due to back and left shoulder problems. (Tr. at 166, 188.) In a

function report, plaintiff indicated that he was in pain all day. He reported that he could sit

about 15 minutes, stand for ten minutes, and walk for ten minutes; the rest of the day he had

to lay down. (Tr. at 218.) He wrote that he needed help dressing and bathing (Tr. at 219), and

his girlfriend and mother did the cooking, household chores, and shopping (Tr. at 220-21). He

spent most of the day watching TV. (Tr. at 222.) He indicated that he could lift about five

pounds (Tr. at 223), and that he walked with a cane because his left leg would sometimes give

out (Tr. at 224). He took Norco and ibuprofen for pain. (Tr. at 225.) In a physical activities

addendum, plaintiff wrote that he could continuously sit for 15 minutes, stand for ten minutes,

and walk for ten minutes; in a day, he could sit for two hours and stand/walk zero hours. (Tr.

at 226.)

       2.     Agency Review

       On April 18, 2016, the agency sent plaintiff for an orthopedic consultative examination

with Vicente Bernabe, D.O. Plaintiff indicated that he experienced left shoulder and lower back

pain, which he related to the March 19, 2015, work-related injury. He underwent a lumbar

laminectomy in December 2015 and recently had surgery on the left shoulder. His left arm was

still in a sling at that time, and he was not allowed to use it. He was to begin physical therapy

in a few weeks. (Tr. at 831.)



                                               6



      Case 1:19-cv-01228-LA Filed 09/11/20 Page 6 of 28 Document 23
       On exam, plaintiff appeared to be in no acute distress. He moved freely in and out of

the office and around the exam room without the use of any assistive device. His gait was

normal, he was able to toe and heel walk, and he exhibited normal swing and stance phases.

Exam of the cervical spine revealed normal attitude and posture of the head, with no significant

tenderness to palpation, no visible or palpable spasm, and full, painless range of motion. (Tr.

at 832.) Exam of the thoracic spine was also unrevealing; palpation elicited no tenderness.

Inspection of the lumbar spine revealed tenderness and reduced range of motion, but straight

leg raise testing was negative supine and seated. Right shoulder exam was normal. Left

shoulder exam showed plaintiff was still in an abduction sling; he was not allowed to move the

left upper extremity; range of motion thus could not be determined. Exams of the right elbow,

wrist, and hand were normal. (Tr. at 833.) Exams of the lower extremities were also

unrevealing. Motor strength was normal in the right upper extremity and the lower extremities;

sensation was well preserved. (Tr. at 834.)

       Dr. Bernabe concluded that plaintiff could lift and carry ten pounds occasionally and five

pounds frequently; push and pull on the right without restrictions (no pushing/pulling on the

left); walk and stand six hours out of an eight hour day; sit six hours out of an eight hour day;

perform no manipulative activities on the left (no restrictions on the right); and able to bend,

crouch, stoop, and crawl occasionally. (Tr. at 835.)

       The agency denied the application initially on May 4, 2016 (Tr. at 76, 91), based on the

review of R. Weeks, M.D., who concluded that plaintiff could perform light work with occasional

climbing and postural movements and occasional reaching with the left arm (Tr. at 71-72).

Plaintiff requested reconsideration (Tr. at 95), and the agency sent plaintiff for another

consultative exam, which was completed by Karen Butler, M.D., on November 28, 2016.

                                               7



      Case 1:19-cv-01228-LA Filed 09/11/20 Page 7 of 28 Document 23
Plaintiff told Dr. Butler that he could do his activities of daily living, but he had to struggle to do

them. He came to the exam with a cane. He indicated that he took Norco and ibuprof en for

pain. (Tr. at 841.)

       On exam, plaintiff appeared in no distress. Dr. Butler believed “that there is some

malingering going on and that he does not give his best effort.” (Tr. at 842.) There was no

atrophy to the back. He used a cane to walk but did not give his best effort. He could climb

and go down stairs but seemed to do this with great effort. Straight leg raise test was normal.

He refused to do toe and heel walk, and refused to squat and stand. His shoulders were

symmetrical, with no atrophy to the left shoulder. Grasp was also symmetrical and normal. On

range of motion testing, he refused to give much effort, but Dr. Butler noticed no weakness or

atrophy in the left shoulder. (Tr. at 842.)

       On review of the medical records, Dr. Butler noted that the surgeon who did the back

surgery cleared plaintiff and essentially gave a normal exam, which Dr. Butler agreed with. “I

can really find no deficit on this patient. It appears he has healed well from his surgery. [He]

also appears to express more pain and more restriction of movement than . . . is noted on his

examination.” (Tr. at 842.)

       Finally, Dr. Butler indicated that she observed plaintiff leave the office, walking very

deliberately, but once he got outside he took his cane and threw it in the back seat, swivelled

himself around to the back, and got into his car with no distress or problem. (Tr. at 842.) Dr.

Butler concluded:

       It is clear that this patient had some kind of injury to the back [which was]
       repaired and also to the left shoulder partial rotator cuff tear, which was also
       repaired. He is able to do his ADLs by his own admission and on examination
       I really find no deficit to this patient other than he is deconditioned and does not
       really work hard to try to help himself.

                                                  8



       Case 1:19-cv-01228-LA Filed 09/11/20 Page 8 of 28 Document 23
(Tr. at 843.)

       The agency denied reconsideration on December 19, 2016 (Tr. at 77, 96), based on the

review of Pat Chan, M.D., who concluded that plaintiff could perform medium work with

frequent use of the left arm for reaching (Tr. at 86-87). Plaintiff then requested a hearing

before an ALJ. (Tr. at 102.)

       3.       Hearing

       On May 15, 2018, plaintiff appeared with counsel for his hearing. The ALJ also

arranged for testimony from a VE. (Tr. at 30.)

                a.    Plaintiff

       Plaintiff testified that he was then 39 years old, with a high school education, two years

of college, and a certificate in water supply technology. He lived with his parents, girlfriend, and

four children, ages 18, 13, 11, and six. (Tr. at 35.) He had a driver’s license but indicated that

driving caused pain in his left leg so he did not drive much. (Tr. at 35-36.)

       Plaintiff testified that in 2017 he worked for Sunshine Health, a sheltered work facility,

for about six months doing computer work, taking clients out on different outings, and

organizing files.    (Tr. at 36-37.)     Plaintiff testified that the employer tried to make

accommodations for him, but he could not physically handle the job, missed time, and

constantly took pain pills. He left the job in August and underwent a second back surgery in

November 2017.       (Tr. at 36-37, 45-46.)     Plaintiff identified previous employment as a

warehouse worker (late 1990s to 2003), furniture salesman (2004 to 2006), and installing and

repairing water mains/lines (2006 to 2015). (Tr. at 37-38.) He also did security work at a hotel

in 2012 and 2013. (Tr. at 56.)



                                                 9



      Case 1:19-cv-01228-LA Filed 09/11/20 Page 9 of 28 Document 23
       Asked why he felt he was no longer able to work, plaintiff testified that he still

experienced pain in his lower back and burning/numbness in the left leg. He indicated that the

November surgery lessened the pain in the left leg, but he still experienced numbness. He

stated that if the back and leg pain were gone he would be able to work. (Tr. at 39.) He

testified that he took various medications, including ibuprofen 800 and Lyrica, and Tramdol and

Norco if the pain got really bad. (Tr. at 39-40.) He took Lyrica daily, Tramadol usually every

other day, and Norco a couple times a week. He indicated that the medication took his pain

down from a seven or eight level to a four or five. (Tr. at 40.) He described side effects of

ringing in the right ear and forgetfulness. (Tr. at 41.) The Norco also made him sleepy. (Tr.

at 48-49.)

       Asked about his daily activities, plaintiff indicated that he watched television, went to

doctors’ appointment, and tried to interact with his kids. (Tr. at 42, 50.) He spent most of his

time at home lying down to relieve pain. (Tr. at 50.) He indicated that his girlfriend and mother

did the household chores. (Tr. at 43, 50.) He tried to do some walking for exercise, but

indicated that he had gained quite a bit of weight since his back injury. (Tr. at 43-44.) He

usually wore easy off and on clothes and slip-on shoes. (Tr. at 49-50.)

       Plaintiff testified that he could sit for about 30 minutes, stand for five to ten minutes, and

walk the length of three to four houses. (Tr. at 48.) He noted three surgeries, two on his back

and one on his shoulder. (Tr. at 51.) The first back surgery was in December 2015, the

second in November 2017. (Tr. at 51-52.) He indicated that he also had physical therapy,

which did not help much. (Tr. at 52.)

              b.     VE

       The VE classified plaintiff’s past work as furniture store sales person, light generally,

                                                 10



      Case 1:19-cv-01228-LA Filed 09/11/20 Page 10 of 28 Document 23
very heavy as performed; construction worker, heavy generally, very heavy as performed;

warehouse worker, medium generally, heavy as performed (Tr. at 55); and security guard, a

light job (Tr. at 57). He characterized the Sunshine House job as data entry, a sedentary

position, or case aide, a light job. (Tr. at 55-56.)

       The ALJ then asked a hypothetical question, assuming a person of plaintiff’s age,

education, and work experience, limited to sedentary work; unable to climb ladders, ropes, or

scaffolding; and limited to occasional climbing of ramps and stairs, stooping, crouching,

kneeling, and crawling. (Tr. at 57.) The VE testified that aside from data entry clerk, the past

work could not be done. (Tr. at 57-58.) The person could do other jobs, including surveillance

systems monitor, order clerk, and telephone quote clerk. (Tr. at 58.) If the person needed to

change positions between siting and standing at will, without being pulled away from the work

station, the data entry clerk job could not be done, but the other jobs could (in reduced

numbers). (Tr. at 59.) Finally, the VE indicated that employers would not tolerate, on an

ongoing basis, two additional unscheduled breaks or absences exceeding one day per month

on an ongoing basis. (Tr. at 60.)

       4.     ALJ’s Decision

       On September 11, 2018, the ALJ issued an unfavorable decision. (Tr. at 12.) The ALJ

determined at step one that plaintiff had not engaged in SGA since April 19, 2015, the alleged

onset date, and at step two that plaintiff suffered from the severe impairments of degenerative

disc disease status-post back surgeries and status-post left shoulder repair. (Tr. at 17.)

       At step three, the ALJ found that plaintiff’s impairments did not meet Listing 1.02, which

relates to major joint dysfunction, or Listing 1.04, which relates to disorders of the spine

resulting in compromise of a nerve root or the spinal cord. (Tr. at 17-18.) As to the latter, the

                                                11



      Case 1:19-cv-01228-LA Filed 09/11/20 Page 11 of 28 Document 23
ALJ explained:

       After reviewing the record, including diagnostic tests, physical examinations, and
       treatment notes, the undersigned found no evidence of nerve root compression,
       spinal arachnoiditis, or lumbar spinal stenosis resulting in pseudoclaudication as
       required[.] Accordingly, the undersigned finds that the claimant’s degenerative
       disc disease fails to meet or medically equal listing 1.04.

(Tr. at 18.)

       Prior to step four, the ALJ found that plaintiff had the RFC to perform sedentary work,

with the following additional limitations: he can occasionally stoop, crouch, kneel, crawl, and

climb ramps/stairs; he cannot climb ladders, ropes, or scaffolds; and he must be allowed to

change positions between standing and sitting at will.            In making this finding, the ALJ

considered plaintiff’s alleged symptoms and the medical opinion evidence. (Tr. at 18.)

       Regarding the symptoms, the ALJ acknowledged the two-step test set forth in the

regulations, under which he first had to determine whether plaintiff had an underlying

impairment that could reasonably be expected to produce the symptoms. Second, once such

an impairment had been shown, the ALJ had to evaluate the intensity, persistence, and limiting

effects of the symptoms. For this purpose, if the symptoms were not substantiated by objective

medical evidence, the ALJ had to consider the other evidence of record to determine if the

symptoms limited plaintiff’s ability to work. (Tr. at 19.)

       Plaintiff alleged disability based on chronic shoulder and back pain, which he said limited

his standing, walking, sitting, and lifting abilities. Plaintiff indicated that he could stand for five

to ten minutes, walk for about ten minutes, sit for 30 minutes, and lift about five pounds. He

also described lower extremity pain/numbness and problems squatting, bending, kneeling,

reaching, climbing, and using his hands. According to plaintiff, these symptoms and functional

limitations prevented him from engaging in all work-related activity. (Tr. at 19.)

                                                  12



      Case 1:19-cv-01228-LA Filed 09/11/20 Page 12 of 28 Document 23
       The ALJ concluded that while plaintiff’s impairments could reasonably be expected to

produce the symptoms alleged, plaintiff’s statements concerning the intensity, persistence, and

limiting effects of these symptoms were not entirely consistent with the medical evidence and

other evidence in the record. (Tr. at 19.)

       The ALJ first noted that the objective medical evidence failed to support the alleged

severity and limiting effects of plaintiff’s back and shoulder impairments. (Tr. at 19.) The ALJ

reviewed the results of plaintiff’s various MRI scans and x-rays of the back and shoulder, which

contained mild-to-moderate findings, as well as the physical exams, which were generally

unremarkable. (Tr. at 19-20.)

       The ALJ also discussed the evaluation by Dr. Bernabe, who noted limited lumbar muscle

spasms, lumbar tenderness, and limited lumbar range of motion, but full right upper extremity

strength, intact sensation, normal reflexes, and normal elbow, wrist, hand, knee, hip, ankle,

cervical, and right shoulder range of motion. Dr. Bernabe further found no evidence of

extremity clubbing/cyanosis, muscle atrophy, or tenderness in other parts of the body. Plaintiff

was able to heel/toe walk, exhibited well-preserved fine/gross manipulation functioning, and

walked without an assistive device; straight leg raising test was negative as well. (Tr. at 20.)

       The ALJ further noted that at Dr. Butler’s exam plaintiff exhibited no back atrophy or

shoulder weakness/atrophy, and musculoskeletal exams, including a straight leg raising test,

were negative as well. Dr. Butler noted malingering tendencies, indicating that plaintiff did not

give his best effort during his examination; he refused to perform certain activities, including

toe/heel walking (which was normal during the previous consultative exam), and he refused to

squat or stand as well. Dr. Butler stated that plaintiff expressed “more pain and more restriction

of movement than . . . what [was] noted on his examination.” (Tr. at 20.) She also noted that

                                               13



      Case 1:19-cv-01228-LA Filed 09/11/20 Page 13 of 28 Document 23
when plaintiff walked back to his vehicle he threw his cane in the back seat, swivelled himself

around to the back, and got into his car without distress or difficulty. She further referenced

treatment notes, which she said cleared plaintiff and essentially describe normal examinations.

Indeed, Dr. Butler indicated that she could “really find no deficit.” (Tr. at 20.) Plaintiff also told

Dr. Butler that he could perform activities of daily living. (Tr. at 20.)

       The ALJ next noted that other physical exams in the record, while noting lumbar and

shoulder tenderness and limited lumbar range of motion, also described normal gait, normal

station, normal motor strength, intact sensation, and normal reflexes. Further, several records

showed no evidence of left shoulder/extremity atrophy, deformity, or swelling. (Tr. at 20.)

       Finally, the ALJ noted that the record described improved symptoms with treatment,

including physical therapy, which improved plaintiff’s left shoulder range of motion. Plaintiff

also exhibited significant improvement in shoulder symptoms with injections. (Tr. at 20.) Other

records noted that his pain improved following lumbar laminectomy and discectomy, consistent

with plaintiff’s testimony in which he described improved lower extremity pain following his last

back surgery. (Tr. at 21.)

       The ALJ acknowledged that while the evidence did not demonstrate debilitating

symptoms, it did support a limitation to sedentary work with additional postural limitations.

Because the record indicated increased back pain with prolonged sitting/standing, the ALJ also

included a sit/stand option in the RFC. (Tr. at 21.)

       As for the opinion evidence, Dr. Bernabe concluded based on his examination that

plaintiff could lift/carry ten pounds occasionally and five pounds frequently, consistent with

sedentary work. He also said that plaintiff could not push/pull with the left upper extremity and

could not perform manipulative activities with the left upper extremity. Finally, he opined that

                                                 14



      Case 1:19-cv-01228-LA Filed 09/11/20 Page 14 of 28 Document 23
plaintiff could occasionally bend, crouch, stoop, and crawl. The ALJ gave this opinion partial

weight, as the record, including diagnostic tests and physical examinations, supported a

limitation to sedentary work with postural limitations. However, the record did not support

pushing, pulling, and manipulative limitations. The ALJ noted that Dr. Bernabe performed his

examination shortly after plaintiff’s shoulder surgery, while plaintiff was still recovering and his

arm was in a sling. During Dr. Butler’s exam the following year plaintiff showed normal and

symmetrical grasp strength and normal flexion, extension, and rotation in the left shoulder.

Moreover, plaintiff exhibited improved range of motion with treatment, including physical

therapy, and physical examinations often showed normal findings. Therefore, the ALJ did not

include such limitations in the RFC. (Tr. at 21.)

       The ALJ also gave partial weight to the opinion of Dr. Weeks, the initial level agency

consultant, who found that plaintiff could perform light work; occasionally balance, stoop, kneel,

crouch, crawl, and climb ramps/stairs; and never climb ladders, ropes, or scaffolds. Dr. Weeks

also determined that plaintiff could occasionally reach overhead with the left arm. The ALJ

stated that the record, including notations of limited lumbar range of motion and tenderness,

supported the postural limitations. However, the evidence, including Dr. Bernabe’s report,

which unlike Dr. Weeks’s opinion was based on a physical exam, supported a limitation to

sedentary work. (Tr. at 21.) As with Dr. Bernabe’s report, the ALJ declined to accept

manipulative/reaching limitations based on plaintiff’s shoulder symptoms, which significantly

improved following surgery. (Tr. at 21-22.)

       The ALJ gave little weight to the agency consultant at the reconsideration level, Dr.

Chan, who opined that plaintiff could perform medium level work with occasional overhead

reaching limitations. The ALJ found that the record clearly demonstrated symptoms that would

                                                15



      Case 1:19-cv-01228-LA Filed 09/11/20 Page 15 of 28 Document 23
prevent plaintiff from lifting up to 50 pounds (as required of medium work) and his symptoms

would certainly cause some postural limitations. (Tr. at 22.)

       Finally, in one of his treatment records, Dr. Michalski stated that plaintiff was “totally

incapacitated at this time.” (Tr. at 22.) The ALJ gave this statement little weight for several

reasons. First, whether one is capable of working is an issue reserved for the Commissioner.

Second, Dr. Michalski provided no detailed explanation or specific functional limitations

detailing why plaintiff was incapacitated. Third, while the record supported some functional

limitations, physical examinations also described a range of normal findings, including normal

gait, normal station, normal motor strength, and generally normal musculoskeletal range of

motion, which failed to support a claim of total incapacitation. (Tr. at 22.)

       The ALJ concluded:

       In sum, while the claimant’s impairments certainly cause some functioning
       difficulties, the overall evidence failed to demonstrate debilitating symptoms.
       Physical examinations were generally unremarkable overall; diagnostic tests
       described mostly mild-to-moderate findings; the claimant’s impairments improved
       with treatment; and [he] told the consultative examiner that he was capable of
       performing daily activities.         Such evidence, in combination with
       consistent/supported medical opinions of record, supports the claimant’s residual
       functional capacity finding and suggests that his impairments are less limiting
       than alleged.

(Tr. at 22.)

       At step four, the ALJ found that plaintiff could not perform any of his past jobs, all of

which, according to the VE, exceeded the RFC. (Tr. at 22.) At step five, however, the ALJ

found that plaintiff could perform a number of other jobs, as identified by the VE, including

surveillance systems monitor, order clerk, and telephone quote clerk. (Tr. at 23.) The ALJ

accordingly found plaintiff not disabled and denied the application. (T r. at 24.)

       On June 23, 2019, the Appeals Council denied plaintiff’s request for review (Tr. at 1),

                                               16



      Case 1:19-cv-01228-LA Filed 09/11/20 Page 16 of 28 Document 23
making the ALJ’s decision the final word from the Commissioner on plaintiff’s application.

See Jozefyk v. Berryhill, 923 F.3d 492, 496 (7 th Cir. 2019). This action followed.

                                         III. DISCUSSION

A.     Pain/Listings

       Plaintiff first argues that the ALJ failed to consider the impact of his pain condition on

the requirements of the Listings. He notes that after the alleged onset date he underwent three

surgeries; that he attempted to return to work at a sheltered workshop but was unable maintain

that job due to chronic pain; and that, according to the VE, employers would not tolerate the

level of absences he testified to at this job. He further contends that the medical evidence

supports his allegation of continued disabling pain, noting his ER visit on June 30, 2017 and

his second back surgery in November 2017. (Pl.’s Br. at 6.)

       As indicated above, the claimant bears the burden of proving that his impairment

satisfies all of the criteria specified in a Listing. Ribaudo v. Barnhart, 458 F.3d 580, 583 (7th Cir.

2006); Maggard, 167 F.3d at 380.           As plaintiff notes (Pl.’s Br. at 6-7), certain of the

musculoskeletal Listings include pain or other symptoms among their criteria, and it is important

to evaluate such symptoms to determine their impact on the claimant’s functioning. 20 C.F.R.

Pt. 404, Subpt. P, App. 1, § 1.00(B)(2)(d). However, plaintiff fails to explain how his pain alone

satisfies the criteria of any potentially applicable Listing. See, e.g., Startz v. Colvin, No. 12 C

5240, 2014 U.S. Dist. LEXIS 13417, at *28 (N.D. Ill. Feb. 4, 2014) (noting that “pain alone does

not medically equal Listing 1.02(A),” which further requires specific objective medical findings

and functional limitation); Cates v. Barnhart, No. 1:06-cv-0852, 2007 U.S. Dist. LEXIS 25622,

at *19 (S.D. Ind. Mar. 12, 2007) (“Mr. Cates’ attempt to equate his pain with an impairment in



                                                 17



      Case 1:19-cv-01228-LA Filed 09/11/20 Page 17 of 28 Document 23
Listing 1.04 fails without an explanation as to why the pain satisfied the Listing’s

requirements.”).

       Plaintiff contends that he underwent repeat back surgery due to L5-S1 disc herniation,

causing radiculopathy, and that post-surgery he continued to experience pain and restriction

of movement and daily activities, requiring medication and supportive therapies. He contends

that his clinically documented back condition, with continuing pain and limitations, meets the

criteria of Listing 1.04(A). (Pl.’s Br. at 7.)

       Listing 1.04(A) provides:

       Disorders of the spine (e.g., herniated nucleus pulposus, spinal arachnoiditis,
       spinal stenosis, osteoarthritis, degenerative disc disease, facet arthritis, vertebral
       fracture), resulting in compromise of a nerve root (including the cauda equina)
       or the spinal cord. With:

       A. Evidence of nerve root compression characterized by neuro-anatomic
       distribution of pain, limitation of motion of the spine, motor loss (atrophy with
       associated muscle weakness or muscle weakness) accompanied by sensory or
       reflex loss and, if there is involvement of the lower back, positive straight-leg
       raising test (sitting and supine)[.]

20 C.F.R. Pt. 404, Subpt. P, App. 1, § 1.04(A). As indicated above, the ALJ specifically

considered Listing 1.04(A), finding “no evidence of nerve root compression, spinal

arachnoiditis, or lumbar spinal stenosis resulting in pseudoclaudication as required by this

listing.” (Tr. at 18.)

       Plaintiff does not explain how the ALJ erred in making this finding, nor does he cite any

specific record evidence showing that he meets the criteria of this Listing.1 To the contrary, as

the ALJ discussed later in his decision, the record contains evidence of negative straight leg


       1
        Plaintiff does not challenge the ALJ’s consideration of his shoulder impairment under
the Listings or the ALJ’s discussion of Listing 1.02(B). He has accordingly waived any such
arguments. See Jeske, 955 F.3d at 597.

                                                 18



      Case 1:19-cv-01228-LA Filed 09/11/20 Page 18 of 28 Document 23
raising tests (seated and supine), no muscle atrophy, and normal strength, reflexes and

sensation. (Tr. at 20, 412, 833, 842.) See Hall v. Berryhill, 906 F.3d 640, 645 (7th Cir. 2018)

(holding that claimant failed to meet his burden under Listing 1.04(A) where he had not pointed

to any finding by a medical professional that he had motor loss accompanied by sensory or

reflex loss). The ALJ also credited the opinion of Dr. Weeks (Tr. at 21), who specifically

considered Listings 1.02 and 1.04 (Tr. at 70). See Scheck v. Barnhart, 357 F.3d 697, 700 (7th

Cir. 2004) (“The ALJ may properly rely upon the opinion of [agency] medical experts.”). Plaintiff

does not challenge Dr. Weeks’s report, nor does he cite any medical opinion indicating that he

does meet this Listing. See Filus v. Astrue, 694 F.3d 863, 867 (7th Cir. 2012) (“Because no

other physician contradicted [the agency consultants’] opinions, the ALJ did not err in accepting

them.”). The ALJ’s discussion of these exam findings and of Dr. Weeks’s report came later in

his decision, in the RFC section, but I “do not discount it simply because it appears elsewhere

in the decision.” Curvin, 778 F.3d at 650.

       Plaintiff notes that pain alone can be disabling, and that the degree of pain need not be

substantiated by objective medical evidence, so long as the claimant demonstrates the

existence of a condition that could reasonably be expected to produce the pain alleged. (Pl.’s

Br. at 7-8, 14.) Plaintiff then indicates that the record establishes that he suffers from a

condition that could be expected to cause pain of the severity he alleges, and that those

allegations may not be discredited simply because they are not confirmed by objective

evidence or by Dr. Butler’s exam. (Pl.’s Br. at 8.)

       The ALJ did not hold otherwise. The ALJ found that plaintiff suffered from impairments

that could reasonably be expected to cause the symptoms alleged (Tr. at 19) and partially

credited plaintiff’s statements in finding him limited to a reduced range of sedentary work (Tr.

                                               19



      Case 1:19-cv-01228-LA Filed 09/11/20 Page 19 of 28 Document 23
at 21). See SSR 96-9p, 1996 SSR LEXIS 6, at *1 (“An RFC for less than a full range of

sedentary work reflects very serious limitations resulting from an individual’s medical

impairment(s) and is expected to be relatively rare.”). The ALJ rejected plaintiff’s claim of

debilitating pain based on the entire record, not just the objective medical evidence and/or Dr.

Butler’s observations. (See Tr. at 21-22).

       Plaintiff contends that the ALJ “cherry picked” statements made by plaintiff, his treating

providers, and the agency consultants in reaching his conclusion (Pl.’s Br. at 8), but he fails to

develop the argument. See Hernandez v. Cook County Sheriff’s Office, 634 F.3d 906, 913 (7th

Cir. 2011) (“It is well established in our precedents that ‘skeletal’ arguments may be properly

treated as waived[.]”); Webster v. Astrue, 580 F. Supp. 2d 785, 794 (W.D. Wis. 2008) (noting

that undeveloped arguments are waived). In any event, the ALJ’s decision shows that he

reasonably considered all of the record evidence, ultimately adopting an RFC more restrictive

than the reviewing agency consultants proposed and including specific postural limitations and

a sit/stand option to account for plaintiff’s allegations of back pain. (Tr. at 21.)

       Plaintiff also contends that the ALJ failed to consider the combined effect of all

impairments (Pl.’s Br. at 8-9; Pl.’s Rep. Br. at 1-2), but again he does not develop the

argument, nor does he explain what additional limitations the ALJ should have included in the

RFC. Plaintiff next notes that an ALJ may not ignore an entire line of evidence contrary to his

findings, and may not select for discussion only the medical evidence favoring the denial of

benefits, but he fails to identify any specific evidence the ALJ overlooked in his case. (Pl.’s Br.

at 9.) This argument is also waived.

       The ALJ accepted that plaintiff suffered from severe impairments that caused pain and

restricted him to a reduced range of sedentary work, reflecting “very serious” limitation. Plaintiff

                                                20



      Case 1:19-cv-01228-LA Filed 09/11/20 Page 20 of 28 Document 23
fails to demonstrate that the ALJ erred in evaluating his pain, including as it relates to the

Listings.

B.     Plaintiff’s Statements

       Plaintiff next challenges the ALJ’s assessment of his statements regarding the severity

of his symptoms. (Pl.’s Br. at 9.) As the ALJ acknowledged, symptom evaluation is a two step

process. (Tr. at 18-19.) First, the ALJ must determine whether the claimant suffers from a

medically determinable impairment that could reasonably be expected to produce the alleged

symptoms. SSR 16-3p, 2016 SSR LEXIS 4, at *5.2 Second, once such an impairment has

been shown, the ALJ must evaluate the intensity and persistence of the symptoms to

determine the extent to which they limit the claimant’s ability to work. Id. at *9. If the

statements are not substantiated by objective medical evidence, the ALJ must evaluate the

intensity, persistence, and limiting effects of the alleged symptoms based on the entire record

and considering a variety of factors, including the claimant’s daily activities, factors that

precipitate and aggravate the symptoms, and the treatment he has received for relief of the

pain or other symptoms. Id. at *18-19; 20 C.F.R. § 404.1529(c)(3). On review, the court

affords considerable deference to the ALJ’s finding, reversing only if it is “patently wrong.” Ray

v. Berryhill, 915 F.3d 486, 490 (7 th Cir. 2019).

       As indicated above, in the present case the ALJ summarized plaintiff’s contentions, then

found that while plaintiff’s impairments could reasonably be expected to produce the symptoms


       2
        SSR 16-3p replaced SSR 96-7p, the Ruling plaintiff cites. (Pl.’s Br. at 10.) The new
Ruling eliminates use of the term “credibility” and clarifies that “subjective symptom evaluation
is not an examination of an individual’s character.” SSR 16-3p, 2016 SSR LEXIS 4, at *1.
However, both Rulings use the same two-step test and direct consideration of the same
factors. See McCarthy v. Berryhill, No. 17-C-0276, 2018 U.S. Dist. LEXIS 240171, at *27 n.17
(E.D. Wis. Jan. 19, 2018).

                                                21



      Case 1:19-cv-01228-LA Filed 09/11/20 Page 21 of 28 Document 23
alleged, plaintiff’s statements concerning the intensity, persistence, and limiting effects of these

symptoms were not entirely consistent with the medical evidence and other evidence in the

record. (Tr. at 19.) In support of this finding, the ALJ noted that the objective medical evidence

failed to support the alleged severity and limiting effects of the symptoms; that the physical

examinations were generally unremarkable; that Dr. Butler noted malingering tendencies during

her exam; that plaintiff told Dr. Butler that he could perform activities of daily living; and that

plaintiff’s symptoms improved with treatment. (Tr. at 19-22.)

       The ALJ did not disregard plaintiff’s subjective complaints based solely on the lack of

objective medical support, as plaintiff seems to suggest.3 (See Pl.’s Br. at 10.) While the ALJ

considered the objective evidence, as he was required to do, see SSR 16-3p, 2016 SSR LEXIS

4, at *11 (“objective medical evidence is a useful indicator to help make reasonable conclusions

about the intensity and persistence of symptoms”), he also considered plaintiff’s activities,

response to treatment, and the evidence of malingering. The ALJ gave specific reasons for

his finding, consistent with the regulatory factors, and supported by substantial evidence in the

record. See, e.g., Myles v. Astrue, 582 F.3d 672, 676 (7th Cir. 2009). As with the Listing

argument discussed above, plaintiff never really engages with the ALJ’s actual analysis.

       Plaintiff notes that an ALJ should not make his own independent medical determinations

or substitute his lay opinion for that of medical expert (Pl.’s Br. at 11), but he fails to explain

how the ALJ violated this rule in his case. The ALJ considered the entire record here, including

the objective medical evidence, the medical opinions, and plaintiff’s testimony, specifically

explaining how the opinion evidence factored into the RFC. The rule against “playing doctor”



       3
           Indeed, the ALJ partially credited plaintiff’s allegations in determining RFC.

                                                  22



      Case 1:19-cv-01228-LA Filed 09/11/20 Page 22 of 28 Document 23
does not mean the ALJ must rely entirely on a doctors’ reports. See Thomas v. Colvin, 745

F.3d 802, 808 (7th Cir. 2014) (“[T]he determination of a claimant’s RFC is a matter for the ALJ

alone—not a treating or examining doctor—to decide.”); Schmidt v. Astrue, 496 F.3d 833, 845

(7th Cir. 2007) (“[A]n ALJ must consider the entire record, but the ALJ is not required to rely

entirely on a particular physician’s opinion or choose between the opinions any of the

claimant’s physicians.”).

       Finally, plaintiff notes that an ALJ has a duty to develop a full and fair record, which may

in some cases require consultation with a medical advisor. (Pl.’s Br. at 5, 11.) Once again,

plaintiff fails to develop an argument that the ALJ violated this requirement in his case.4 The

ALJ is required to solicit further medical opinion “only when the evidence received is

inadequate to determine whether the claimant is disabled.” Skarbek v. Barnhart, 390 F.3d 500,

504 (7th Cir. 2004). The record in this case contains reports from two consultative examiners,

as well as the reports of two reviewing medical experts. Plaintiff fails to explain why the ALJ

was required to consult with another expert in his case. See Kendrick v. Shalala, 998 F.2d 455,

458 (7th Cir. 1993) (noting that judicial review of administrative decisions is deferential, a

decision supported by substantial evidence must be enforced, and district judges must respect

the authority of administrative officials to decide how much evidence is enough).

       Importantly, plaintiff was represented by counsel at the administrative level, and he

made no such request to the ALJ. As the Seventh Circuit has explained, “although ALJs bear

some responsibility for developing the administrative record, they are also free to assume that


       4
        Plaintiff makes no argument that the ALJ failed to collect all of the medical records. At
various points in his brief, plaintiff discusses the rules for determining the onset date (Pl.’s Br.
at 3-4, at 16), but he also develops no argument that the ALJ erred in this regard. These
arguments are accordingly waived.

                                                23



      Case 1:19-cv-01228-LA Filed 09/11/20 Page 23 of 28 Document 23
a claimant represented by counsel has presented [his] strongest case for benefits.” Buckhanon

ex rel. J.H. v. Astrue, 368 Fed. Appx. 674, 679 (7th Cir. 2010). Where the claimant does not

ask the ALJ to obtain medical assistance, “the appropriate inference is that [he] decided that

another expert opinion would not help [him].” Id.; see also Poyck v. Astrue, 414 Fed. Appx.

859, 861 (7th Cir. 2011) (“Particularly in counseled cases, the burden is on the claimant to

introduce some objective evidence that further development of the record is required.”).

C.     Listing 1.04/Medical Opinions

       As his final argument, plaintiff contends that his multiple surgeries resulted in a listing-

level impairment under section 1.04(A). (Pl.’s Br. at 11.) He quotes from the Listing, but he

again makes no effort to demonstrate that he satisfies its specific criteria. (Pl.’s Br. at 12.)

       Plaintiff contends that the opinions of his treating doctors should have been given

greater weight in establishing the extent of his pain condition to support the requirements of

Listing 1.04(A). (Pl.’s Br. at 12.) However, the record contains no treating source opinion on

the Listings. As indicated above, Dr. Michalski found plaintiff “totally incapacitated” from

8/30/17 to 9/12/17 (Tr. at 849), but he offered no opinion on the severity of plaintiff’s pain or

any other symptom or function relevant to Listing 1.04(A).5

       The ALJ nevertheless considered Dr. Michalski’s report, assigning it little weight. The

ALJ noted that the report opined on an issue reserved to the Commissioner; that Dr. Michalski

provided no explanation or specific functional limitations detailing why plaintiff was

incapacitated; and that the physical examination findings of record failed to support a claim of


       5
         In this section of his brief, plaintiff reiterates his argument that since the onset date he
underwent several surgeries, could not maintain employment at a sheltered workshop, and
continued to experience extreme pain. (Pl.’s Br. at 12-13.) For the reasons stated above,
plaintiff fails to demonstrate that this evidence satisfies Listing 1.04.

                                                 24



      Case 1:19-cv-01228-LA Filed 09/11/20 Page 24 of 28 Document 23
total incapacitation. (Tr. at 22.)

       Under the regulation applicable to plaintiff’s claim, a treating physician’s opinion is

entitled to “controlling weight” if well-supported by medically acceptable clinical and laboratory

diagnostic techniques and not inconsistent with other substantial evidence. 20 C.F.R. §

404.1527 (“Evaluating opinion evidence for claims filed before March 27, 2017.”). If the opinion

does not meet the test for controlling weight, the ALJ must decide how much weight it does

deserve, considering the length, nature, and extent of the treatment relationship; frequency of

examination; the physician’s specialty; the types of tests performed; and the consistency and

support for the physician’s opinion. Campbell v. Astrue, 627 F.3d 299, 306 (7th Cir. 2010).

Generally, more weight is given to medical opinions from treating sources, as they are likely

to be the medical professionals most able to provide a detailed, longitudinal picture of the

claimant’s medical impairments. 20 C.F.R. § 404.1527(c)(2).

       However, this does not mean that a treating physician’s opinion is the final word on a

claimant’s disability. Schmidt, 496 F.3d at 842. The ALJ may discount a treating physician’s

medical opinion that lacks a supporting explanation or conflicts with the better reasoned opinion

of a consulting physician, see, e.g., Cooley v. Berryhill, 738 Fed. Appx. 877, 881 (7th Cir. 2018);

Loveless v. Colvin, 810 F.3d 502, 507 (7th Cir. 2016); Ketelboeter v. Astrue, 550 F.3d 620, 625

(7th Cir. 2008), so long as he minimally articulates his rationale, see Elder v. Astrue, 529 F.3d

408, 415 (7th Cir. 2008). The regulation further provides that an ALJ need not give any special

significance to a medical source statement that the claimant is “disabled” or “unable to work,”

as this is an issue reserved to the Commissioner. 20 C.F.R. § 404.1527(d).

       Plaintiff concedes that the ultimate issue of disability is for the Commissioner to decide

but argues that Dr. Michalski’s opinion must be considered in the context of the ongoing

                                                25



      Case 1:19-cv-01228-LA Filed 09/11/20 Page 25 of 28 Document 23
medical treatment he was receiving, including the medications he was prescribed in June 2017

and the examinations he would subsequently receive.6 (Pl.’s Br. at 13.) However, plaintiff

again fails to develop his argument that the ALJ overlooked important evidence, and he makes

no attempt to demonstrate that the reasons the ALJ gave for discounting Dr. Michalski’s

opinion were erroneous or unsupported.7 See Stepp v. Colvin, 795 F.3d 711, 718 (7th Cir.

2015) (“We uphold all but the most patently erroneous reasons for discounting a treating

physician’s assessment.”) (internal quote marks omitted).

       Plaintiff notes that the opinions of treating sources are generally given more weight than

those of one-time consultants, and in this case the ALJ gave more weight to Dr. Butler’s

opinion that Dr. Michalski’s. (Pl.’s Br. at 13-14.) However, “a claimant is not entitled to

disability benefits simply because [his] physician states that [he] is ‘disabled’ or unable to work.

The Commissioner, not a doctor selected by a patient to treat [him], decides whether a claimant

is disabled.” Dixon v. Massanari, 270 F.3d 1171, 1177 (7th Cir. 2001) (internal citation omitted).


       6
         In considering the context, it is worth noting that Dr. Michalski rendered no opinion that
plaintiff was permanently disabled. Rather, the report upon which plaintiff relies simply
excused him from work from 8/30/17 to 9/12/17. (Tr. at 849; see also Tr. at 850.)
       7
         In reply, plaintiff notes that Dr. Michalski had the benefit of plaintiff’s entire medical
history in reaching his conclusion. (Pl.’s Rep. Br. at 2.) However, plaintiff fails to explain how
the medical evidence fills in the gaps in the doctor’s report. Citing Barnett v. Barnhart, 381
F.3d 664, 669 (7th Cir. 2004), plaintiff further argues in reply that the ALJ should have contacted
Dr. Michalski for clarification. (Pl.’s Rep. Br. at 2-3.) However, Barnett relied on a regulation
that was eliminated before the hearing in this case. See McFadden v. Berryhill, 721 Fed. Appx.
501, 506 (7th Cir. 2018). In any event, the ALJ did not discount Dr. Michalski’s statement just
because it touched on an ultimate issue or lacked an explanation; he also found it inconsistent
with the other evidence of record. See Martha L.S. v. Comm’r of Soc. Sec., No. 19-cv-253,
2019 U.S. Dist. LEXIS 191906, at *19 (S.D. Ill. Nov. 5, 2019) (finding no duty to re-contact
where the problem was not just that the treaters failed to identify the evidence they relied on,
but that their opinions were inconsistent with the evidence). Finally, despite being represented
by counsel at the hearing, plaintiff made no request that the ALJ re-contact Dr. Michalski or
obtain another medical opinion.

                                                26



      Case 1:19-cv-01228-LA Filed 09/11/20 Page 26 of 28 Document 23
The ALJ is permitted to credit the opinion of a consultant over that of a treating source so long

as he adequately explains his reasoning. See Schmidt, 496 F.3d at 842. Here, the ALJ noted

that the consultants performed physical examinations and set forth detailed findings regarding

plaintiff’s functioning, findings consistent with the other evidence of record. (Tr. at 20.) Dr.

Michalski, on the other hand, provided no explanation for his conclusion. See 20 C.F.R. §

404.1527(c) (noting that the ALJ will consider the explanation provided by the source for the

opinion and the consistency of the opinion with the record as a whole).

       Plaintiff contends that Dr. Butler’s examination was cursory, but he cites no record

evidence in support of that allegation. He also posits that his refusal to perform per some of

her instructions, which she construed as malingering, could be interpreted as guarding. (Pl.’s

Br. at 13.) Again, he cites no record evidence in support of that argument. Moreover, as the

ALJ noted, plaintiff was able at Dr. Bernabe’s exam to complete activities he refused to perform

for Dr. Butler. (Tr. at 20.) As the ALJ also noted, Dr. Butler based her finding of malingering

not just on plaintiff’s effort during the exam but also on her observations of him after he left the

exam room and walked back to his car. (Tr. at 20.) Plaintiff’s speculation that Dr. Butler was

biased or mistaken is insufficient to demonstrate that the ALJ erred in relying on her findings.

See Elder v. Berryhill, 774 Fed. Appx. 980, 983 (7 th Cir. 2019).

       In sum, plaintiff fails to show that the ALJ erred in his consideration of the opinion

evidence. Because plaintiff fails to demonstrate reversible error of any kind, I need not address

his argument for an award of benefits. (Pl.’s Br. at 15-16.)




                                                27



      Case 1:19-cv-01228-LA Filed 09/11/20 Page 27 of 28 Document 23
                                   IV. CONCLUSION

      THEREFORE, IT IS ORDERED that the ALJ’s decision is affirmed, and this case is

dismissed. The clerk shall enter judgment accordingly.

      Dated at Milwaukee, Wisconsin this 11th day of September, 2020.

                                       s/ Lynn Adelman
                                       LYNN ADELMAN
                                       District Judge




                                            28



     Case 1:19-cv-01228-LA Filed 09/11/20 Page 28 of 28 Document 23
